Title: To James Madison from William Jones, 1 January 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Navy Depart Jan 1. 1814
        
        The enclosed letters display our military force in the NW in wretched plight; but the judicious arrangements of Captain Elliott have considerable abated my anxiety for the safety of the fleet at Erie but it is extremely desirable that some troops should be ordered to Erie and put in Bay. Unless the latter place is speedily reinforced I have no doubt an attempt will be made and the result will be the destruction at least of those two important vessels. The Muster Rolls this day received from Captn Elliott give an aggregate of 382. officers & men.
        A company of artillery and two of Infantry at least ought to be ordered to Erie without delay.
        Elliotts men cannot defend the Block House and the Ships—the latter will be well defended.
        Would it not be proper to allow the memorialist the pay &c of a surgeon under the circumstances stated. Very truly & respectfully Your Obdt Servt
        
          W Jones
        
      